DETAILED ACTION
This is in reference to communication received 28 June 2022. Claims 1 – 32 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 8 and 13, and claim 25 representative of claim 29 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claims 1 and 25 recites invention directed to an advertiser providing advertisement campaign date, allocating received campaign data to a set of advertising slots, providing the allocated campaign data to the set of advertising slots, presenting the campaign data, and if there is some available time in the advertising slot (allocated content data is of a shorter length, soliciting bids from to fulfill the available time slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Also, as currently claimed, soliciting bids for available time slots is an insignificant extra-solution activity because received bids are not used in the claimed invention. Applicant merely claims what data will be taken into account for allocating planned booking. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites transmitting content data from a secondary device (client device) to a primary device (computing system) wherein, primary device
allocates received campaign data to a set of advertising slots, provides the allocated campaign data to the set of advertising slots for presentation on digital displays (third device), presenting the campaign data on the display device, and if there is some available time in the advertising slot (allocated content data is of a shorter length, primary device solicits bids to fulfill the available time slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. The primary device, secondary device and third device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, receiving content data by a primary device from a secondary device, and, primary device transmitting the allocated content data to a third device amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of computer system and digital displays from the Out-of-Home (OOH) inventory used for receiving content data, allocating content data for certain time periods, transmit the allocated content data to digital devices from OOH, and if needed, solicit bids for available advertising slots amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2 and 14, these claims recite limitations that further define the same abstract idea of the primary computes a forecast of unplanned bookings during a unplanned booking demand, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 3 and 15, these claims recite limitations that further define the same abstract idea of which device will be performing the bidding process. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 9 and 21, these claims recite limitations that further define the same abstract idea of the primary device, when allocating unplanned bookings, determines, within each time period and for each digital display of said Out Of Home inventory, whether any additional unplanned booking can be accepted for immediate play while respecting the share of time of planned bookings allocated to said time period for said digital display, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 12 and 24, these claims recite limitations that further define the same abstract idea playing the winning bid after playing of the planned booking, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 4 – 8, 10 – 11, 16 – 20, 22 – 23, 26 – 27, and 30 – 31, these claims recite specific formula(e) for computing the contribution difference. Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract [SAP v. Investpic: Page 2, line 22 through Page 3, line 13]. Therefore, they are considered patent ineligible for the reasons given above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 9, 12- 15, 21, 24 – 25, 28 – 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nocifera et al. US Publication 2008/0060003 in view of Koningstein et al. US Publication 2016/0034972.

Regarding claims 1 and 13, Nocifera teaches system and method for displaying contents from advertisement campaigns on digital displays belonging to an Out Of Home inventory (Nocifera, a media and content distribution system and method are provided, wherein specific media and content, including advertising material, real time traffic, news, sports, weather, and financial stock and/or other like information is delivered via cellular or other wireless network technology to locally distributed display panels, such as large plasma and LCD screens, positioned in high traffic or viewing areas) [Nocifera, 0006], the computer implemented system and method including: 
digital displays belonging to an Out Of Home inventory [Nocifera, Fig. 7 and associated disclosure],
campaign data for a set of at least one specific advertisement campaign (Nocicera, The user or advertiser can therefore create and run an ad campaign that fits within a certain budget that covers only certain consumer locations that reach the customers of interest on a panel by panel (or display device) basis) [Nocifera, 0084],
Nocifera does not explicitly teach bidding process, however, Koningstein teaches system and method for determining ad serving guarantees and to use such guarantees when serving ads in an online advertising network. Koningstein teaches serving  both ads priced using a reservation system and ads using bids. For example, at least some embodiments consistent with the present invention might do so by (a) accepting a request for one or more ads, (b) determining a set of eligible ads from among ads having a guaranteed serving reservation and ads with uncommitted serving, using information from the accepted request, wherein the set of eligible ads may include at least one ad having a guaranteed serving reservation and at least one ad with uncommitted serving, ( c) determining a set of ads to serve from the set of eligible ads using an arbitration process; and ( d) serving the determined set of ads [Koningstein, 0017].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Nocifera by adopting teachings of Koningstein to extend the advertising service offerings to advertisers who are reluctant to enter into contractual guranatees.
Nocifera in view of Koningstein teaches system and method further comprising:
a computer system, wherein, said computer system [Nocifera, Fig. 7 and associated disclosure] is adapted for:
allocating to the set of at least one specific advertisement campaign, by said computer system, planned bookings for certain time periods and for digital displays of a specific set of digital displays from the Out Of Home inventory to fit the campaign data, for displaying contents from the set of at least one specific advertisement campaign on the digital displays of said specific set of digital displays during said time periods [Nocifera, 0040], said contents having durations respectively shorter than said time periods, at least some of the digital displays of said Out Of Home inventory having, at least for some time periods, an available share of time remaining for unplanned bookings (Nocifera, RCDS can suitably start communications and data delivery (222) by listening for incoming requests from RDUs (224), and then suitably retrieve data, media and other scheduling data for the requesting RDU (226). Such data can then be transferred in various formats to the appropriate RDU, e.g., the data can be suitably compressed before sending to the RDU (228), i.e., for receipt of date and preparation for use (206)) [Nocifera, 0040]; 
electronically dispatching to the specific set of digital displays, content data related to said contents from said set of at least one specific advertisement campaign (Nocifera, RCDS can suitably start communications and data delivery (222) by listening for incoming requests from RDUs (224), and then suitably retrieve data, media and other scheduling data for the requesting RDU (226). Such data can then be transferred in various formats to the appropriate RDU, e.g., the data can be suitably compressed before sending to the RDU (228), i.e., for receipt of date and preparation for use (206)) [Nocifera, 0040]; and 
playing said contents by said digital displays of said specific set of digital displays during said time periods [Nocifera, 0040].
Nocifera in view of Koningstein does not explicitly teach real-time bidding process, however, teaches system and method for serving  both ads priced using a reservation system and ads using bids. For example, at least some embodiments consistent with the present invention might do so by (a) accepting a request for one or more ads, (b) determining a set of eligible ads from among ads having a guaranteed serving reservation and ads with uncommitted serving, using information from the accepted request, wherein the set of eligible ads may include at least one ad having a guaranteed serving reservation and at least one ad with uncommitted serving, ( c) determining a set of ads to serve from the set of eligible ads using an arbitration process; and ( d) serving the determined set of ads [Koningstein, 0017]. Zschocke  teaches system and method for auctioning delivery ad spots. Zschocke teaches providing asset delivery spot available for auction, receive bids from asset providers, determine winning bid, deliver asset of wining bidder during asset delivery spot [Zschocke, Fig. 17 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Nocifera in view of Koningstein by adopting teachings of Zschocke to increase advertising revenue by soliciting bids for uncommitted advertising time slots.
Nocifera in view of Koningstein and Zschocke teaches system and method further comprising:
playing said contents by said digital displays of said specific set of digital displays during said time periods [Nocifera, 0040], wherein said computer system also allocates, by a real-time bidding process [Zschocke. Fig. 17 and associated disclosure], unplanned bookings for programmatic contents to fill-in at least partially said available share of time remaining for unplanned bookings (Koningstein, serving  both ads priced using a reservation system and ads using bids. For example, at least some embodiments consistent with the present invention might do so by (a) accepting a request for one or more ads, (b) determining a set of eligible ads from among ads having a guaranteed serving reservation and ads with uncommitted serving, using information from the accepted request, wherein the set of eligible ads may include at least one ad having a guaranteed serving reservation and at least one ad with uncommitted serving, ( c) determining a set of ads to serve from the set of eligible ads using an arbitration process; and ( d) serving the determined set of ads [Koningstein, 0017], 
wherein said computer system has forecasts of unplanned bookings demand, including the quantity of bids and the corresponding bid prices for the respective digital display of said Out Of Home inventory and the different time periods (Koningstein, generate an inventory test result includes (1) forecasting a number of ad spots expected in the time period of the request, and meeting the at least one ad serving constraint) [Koningstein, 0012], and wherein said forecasts of unplanned bookings demand are taken into account by said computer system in allocating planned bookings for said set of at least one specific advertisement campaign (Koningstein, An exemplary ad spot inventory test may involve forecasting the number of ad spots expected for the specific time period that meet at least one of the ad serving constraints specified, and then accepting a predetermined maximum percentage of those qualifying ads for reservation) [Koningstein, 0089], by computing a contribution of each planned booking which is a difference between a price of said planned booking and a cost of lost opportunities on unplanned bookings due to said planned booking (Koningstein, if the premium fixed price per selection of $0.80 for the keywords was set properly, the ad serving entity should have received a premium over what would have been necessary ( e.g., $0.73 per selection) to have meet the guarantee spend. Even if some amount between $0.73 and $0.80 per selection would have been necessary to meet the guarantee spend, the ad serving entity would have been better off, or at least no worse off, than if it had not made the guarantee. If, however the premium fixed price per selection of $0.80 was too low-that is, if it was necessary to actually bid more than $0.80 per selection to meet the guarantee-then the ad serving entity would be worse off than if it had not made the guarantee) [Koninstein, 0139].

Regarding claims 2 and 14, Nocifera in view of Koningstein and Zschocke teaches system and method, wherein said computer system computes said forecasts of unplanned bookings demand based on real unplanned bookings demand gathered during said real-time bidding process (Koningstein, An exemplary ad spot inventory test may involve forecasting the number of ad spots expected for the specific time period that meet at least one of the ad serving constraints specified, and then accepting a predetermined maximum percentage of those qualifying ads for reservation) [Koningstein, 0089].

Regarding claims 3 and 15, Nocifera in view of Koningstein and Zschocke teaches system and method, wherein said real time bidding process is carried out by a Supply Side Platform belonging to the computer system and exchanging data with at least one Demand Side Platform (Koningstein, An exemplary ad spot inventory test may involve forecasting the number of ad spots expected for the specific time period that meet at least one of the ad serving constraints specified, and then accepting a predetermined maximum percentage of those qualifying ads for reservation) [Koningstein, 0089].

Regarding claims 9 and 21, Nocifera in view of Koningstein and Zschocke teaches system and method, wherein, when allocating unplanned bookings (e.g. available time slot), said computer system determines, within each time period and for each digital display of said Out Of Home inventory, whether any additional unplanned booking can be accepted for immediate play while respecting the share of time of planned bookings allocated to said time period for said digital display (it would have been obvious to one of ordinary skill in the art that if the amount of time available for displaying of advertising content is not long enough, then that available time is not good enough to solicit a bid for the available time slot. Therefore, upon consideration that the available time is eligible to solicit bidding, Zschocke teaches system and method for providing asset delivery spot available for auction, receive bids from asset providers, determine winning bid, deliver asset of wining bidder during asset delivery spot [Zschocke, Fig. 17 and associated disclosure].

Regarding claims 12 and 24, Nocifera in view of Koningstein and Zschocke teaches system and method, wherein if determined that an additional unplanned boking can be accepted for immediate play, said computer system further compares a bidding price of said additional unplanned booking and a price of a next planned booking to be played in said time period, and said computer system orders: 
playing said next planned booking by said digital display if the bidding price of said additional unplanned booking is lower than the price of a next planned booking (Koningstein, selecting, by the one or more processors and based on an arbitration process that uses the adjusted baseline bid and the offers of the at least one non-guaranteed ads in the set of eligible ads, a set of winning ads to serve from among the set of eligible ads) [Koningstein, claim 43; also see Zschocke, Fig. 17 and associated disclosure]; 
playing said additional unplanned booking by said digital display if the bidding price of said additional unplanned booking is higher than the price of a next planned booking (Koningstein, selecting, by the one or more processors and based on an arbitration process that uses the adjusted baseline bid and the offers of the at least one non-guaranteed ads in the set of eligible ads, a set of winning ads to serve from among the set of eligible ads) [Koningstein, claim 43; also see Zschocke, Fig. 17 and associated disclosure].

Regarding claims 25 and 29 Nocifera teaches system and method for displaying contents from advertisement campaigns on digital displays belonging to an Out Of Home inventory (Nocifera, a media and content distribution system and method are provided, wherein specific media and content, including advertising material, real time traffic, news, sports, weather, and financial stock and/or other like information is delivered via cellular or other wireless network technology to locally distributed display panels, such as large plasma and LCD screens, positioned in high traffic or viewing areas) [Nocifera, 0006], the computer implemented system and method including: 
digital displays belonging to an Out Of Home inventory [Nocifera, Fig. 7 and associated disclosure],
campaign data for a set of at least one specific advertisement campaign (Nocicera, The user or advertiser can therefore create and run an ad campaign that fits within a certain budget that covers only certain consumer locations that reach the customers of interest on a panel by panel (or display device) basis) [Nocifera, 0084],
Nocifera does not explicitly teach bidding process, however, Koningstein teaches system and method for determining ad serving guarantees and to use such guarantees when serving ads in an online advertising network. Koningstein teaches serving  both ads priced using a reservation system and ads using bids. For example, at least some embodiments consistent with the present invention might do so by (a) accepting a request for one or more ads, (b) determining a set of eligible ads from among ads having a guaranteed serving reservation and ads with uncommitted serving, using information from the accepted request, wherein the set of eligible ads may include at least one ad having a guaranteed serving reservation and at least one ad with uncommitted serving, ( c) determining a set of ads to serve from the set of eligible ads using an arbitration process; and ( d) serving the determined set of ads [Koningstein, 0017].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Nocifera by adopting teachings of Koningstein to extend the advertising service offerings to advertisers who are reluctant to enter into contractual guranatees.
Nocifera in view of Koningstein teaches system and method further comprising:
a computer system, wherein, said computer system [Nocifera, Fig. 7 and associated disclosure] is adapted for:
allocating to the set of at least one specific advertisement campaign, by said computer system, planned bookings for certain time periods and for digital displays of a specific set of digital displays from the Out Of Home inventory to fit the campaign data, for displaying contents from the set of at least one specific advertisement campaign on the digital displays of said specific set of digital displays during said time periods [Nocifera, 0040], said contents having durations respectively shorter than said time periods, at least some of the digital displays of said Out Of Home inventory having, at least for some time periods, an available share of time remaining for unplanned bookings (Nocifera, RCDS can suitably start communications and data delivery (222) by listening for incoming requests from RDUs (224), and then suitably retrieve data, media and other scheduling data for the requesting RDU (226). Such data can then be transferred in various formats to the appropriate RDU, e.g., the data can be suitably compressed before sending to the RDU (228), i.e., for receipt of date and preparation for use (206)) [Nocifera, 0040]; 
electronically dispatching to the specific set of digital displays, content data related to said contents from said set of at least one specific advertisement campaign (Nocifera, RCDS can suitably start communications and data delivery (222) by listening for incoming requests from RDUs (224), and then suitably retrieve data, media and other scheduling data for the requesting RDU (226). Such data can then be transferred in various formats to the appropriate RDU, e.g., the data can be suitably compressed before sending to the RDU (228), i.e., for receipt of date and preparation for use (206)) [Nocifera, 0040]; and 
playing said contents by said digital displays of said specific set of digital displays during said time periods [Nocifera, 0040].
Nocifera in view of Koningstein does not explicitly teach real-time bidding process, however, teaches system and method for serving  both ads priced using a reservation system and ads using bids. For example, at least some embodiments consistent with the present invention might do so by (a) accepting a request for one or more ads, (b) determining a set of eligible ads from among ads having a guaranteed serving reservation and ads with uncommitted serving, using information from the accepted request, wherein the set of eligible ads may include at least one ad having a guaranteed serving reservation and at least one ad with uncommitted serving, ( c) determining a set of ads to serve from the set of eligible ads using an arbitration process; and ( d) serving the determined set of ads [Koningstein, 0017]. Zschocke  teaches system and method for auctioning delivery ad spots. Zschocke teaches providing asset delivery spot available for auction, receive bids from asset providers, determine winning bid, deliver asset of wining bidder during asset delivery spot [Zschocke, Fig. 17 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Nocifera in view of Koningstein by adopting teachings of Zschocke to increase advertising revenue by soliciting bids for uncommitted advertising time slots.
Nocifera in view of Koningstein and Zschocke teaches system and method further comprising:
playing said contents by said digital displays of said specific set of digital displays during said time periods [Nocifera, 0040], wherein said computer system also allocates, by a real-time bidding process [Zschocke. Fig. 17 and associated disclosure], unplanned bookings for programmatic contents to fill-in at least partially said available share of time remaining for unplanned bookings (Koningstein, serving  both ads priced using a reservation system and ads using bids. For example, at least some embodiments consistent with the present invention might do so by (a) accepting a request for one or more ads, (b) determining a set of eligible ads from among ads having a guaranteed serving reservation and ads with uncommitted serving, using information from the accepted request, wherein the set of eligible ads may include at least one ad having a guaranteed serving reservation and at least one ad with uncommitted serving, ( c) determining a set of ads to serve from the set of eligible ads using an arbitration process; and ( d) serving the determined set of ads [Koningstein, 0017], 
wherein, when allocating unplanned bookings, said computer system determines, within each time period and for each digital display of said Out Of Home inventory, whether any additional unplanned booking can be accepted for immediate play while respecting the share of time of planned bookings allocated to said time period for said digital display (it would have been obvious to one of ordinary skill in the art that if the amount of time available for displaying of advertising content is not long enough, then that available time is not good enough to solicit a bid for the available time slot. Therefore, upon consideration that the available time is eligible to solicit bidding, Zschocke teaches system and method for providing asset delivery spot available for auction, receive bids from asset providers, determine winning bid, deliver asset of winning bidder during asset delivery spot [Zschocke, Fig. 17 and associated disclosure].

Regarding claims 28 and 32, Nocifera in view of Koningstein and Zschocke teaches system and method, wherein said computer system further compares a bidding price of said additional unplanned booking and a price of a next planned booking to be played in said time period, and said computer system orders: 
playing said next planned booking by said digital display if the bidding price of said additional unplanned booking is lower than the price of a next planned booking (Koningstein, selecting, by the one or more processors and based on an arbitration process that uses the adjusted baseline bid and the offers of the at least one non-guaranteed ads in the set of eligible ads, a set of winning ads to serve from among the set of eligible ads) [Koningstein, claim 43]; 
playing said additional unplanned booking by said digital display if the bidding price of said additional unplanned booking is higher than the price of a next planned booking (Koningstein, selecting, by the one or more processors and based on an arbitration process that uses the adjusted baseline bid and the offers of the at least one non-guaranteed ads in the set of eligible ads, a set of winning ads to serve from among the set of eligible ads) [Koningstein, claim 43].


Response to Arguments

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112 (b) is acknowledged and considered.
Rejection under 35 USC 112(b) is not cited in this office action.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, they are moot under new grounds of rejection.

Conclusion

Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


October 14, 2022